                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

PATRICK ANTHONY RIBBING,

      Plaintiff,

v.                                                  Case No. 3:19cv3368-TKW-HTC
STATE OF FLORIDA, et al.,

      Defendants.
                                            /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 7). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation, I agree with the magistrate

judge’s determination that this case is due to be dismissed based on Plaintiff’s failure

to keep the Court apprised of his current address.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     The complaint (Doc. 1) is DISMISSED without prejudice.

      3.     The Clerk shall close the case file.
DONE and ORDERED this 15th day of October, 2019.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                             2
